Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, corresponding to claims 1-18, in the reply filed on June 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election of the following species: 

    PNG
    media_image1.png
    170
    618
    media_image1.png
    Greyscale

is also acknowledged.
	Claim 18 has been amended to make it dependent on claim 16. Claim 11 has been cancelled. Claim 24 has been added.
	Prior art does not teach or suggest the elected species. Therefore, the search is expanded to other species. 
	Accordingly, claims 1-10, 12-18 and 24 are presented for examination.


Information Disclosure Statement (IDS)
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at [0004], [0008], [00151]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites the CDR domains of said antibody of claim 1 have one, two, three, four, or five amino acids mutated, deleted or added. However, CDRs of claim 1 antibodies are not mutated. Therefore claim 4 fails to further limit the subject matter of claim 1.
Claim 5 recites “an antibody according to claim 2, which has a format selected from …, a domain antibody, a nanobody, a minibody,…”.  A domain antibody, a nanobody or minibody are singled domain antibodies but claim 2 requires the antibody with both heavy chain and light chain variable domains. Therefore claim 5 fails to Frontiers in Immunology, vol 8, article 1603; and Mini-antibodies discovered in sharks and camels could lead to drugs for cancer and other diseases | Science | AAAS (sciencemag.org))
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 5, 15-18 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 antibody which binds to human CLDN18.2 protein, the antibody comprising a heavy chain variable domain selected from the group consisting of SEQ ID NO: 1-23, 237-241, 248, and a light chain variable domain selected from the group consisting of SEQ ID NO: 24- 46, 242-245, and 246.
Claim 5 depends from claim 2. 
Claim 4 recites the CDR domains of said antibody of claim 1 have one, two, three, four, or five amino acids mutated, deleted or added. Thus claim 4 introduces mutations into the CDRs of the antibodies of claim 1.
Claim 15 is drawn to a humanized antibody, which comprises a light chain with an amino acid sequence at least 95%, at least 99%, or 100% identical as the one selected from SEQ ID NO: 193-197, 205, 252, and 253, and a heavy chain with an amino acid sequence at least 95%, at least 99%, or 100% identical as the one selected from SEQ ID NO: 187- 191, 199-204, 249, 250, and 251.
Claim 17 is drawn to a humanized antibody, which comprises a heavy chain variable domain with an amino acid sequence at least 95%, at least 99%, or 100% identical as the one selected from consisting of SEQ ID NO: 263, 264, and 265, and a light chain variable domain with an amino acid sequence at least 95%, at least 99%, or 100% identical as the one selected from the group consisting of SEQ ID NO: 266, 267, 268 and 269.
Instant claims 16, 18 and 24 are drawn to a humanized antibody, which comprises a heavy chain variable domain with an amino acid sequence at least 95%, at least 99%, or 100% identical as the one selected from SEQ ID NO: 254-258, and 259, 
Therefore, the limitation “at least 95% identical as…” in claims 15-18 and 24 encompass antibody variants which can have up to 5 different residues in heavy chain and light chain of SEQ ID NOs listed in the claims. Because these amino acid mutations may occur at HCDR or LCDR domains, the claimed antibodies lack a completed/fixed CDR structure (3 HCDRs + 3 LHDRs) which is required for an antibody claim.
Furthermore, claims 2, 5, 15-18 and 24 encompass the antibody with random combination of HCDRs 1-3 and LCDRs 1-3. For example, claim 2 encompasses antibodies comprising SEQ ID NO: 1 (HC) and any of SEQ ID NO: 24-46, 242-245 or 246 (LC). However, the specification only disclose 49E05 which comprises SEQ ID NO: 1 and SEQ ID NO: 24. No other combination with SEQ ID NO: 1 is supported by the instant specification. Therefore, the claimed antibodies lack a completed/fixed CDR structure (3 HCDRs + 3 LHDRs) which is required for an antibody claim.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the 
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff (Rudikoff et al., Proc Natl Acad Sci USA 1982, 79(6) 1979-1983). Rudikoff teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-
Here, Applicant desires patent protection for an antibody. However, in view of the above, the specification does not provide adequate written description of the antibody. Specifically, Applicant fails to disclose any other variants, besides those specific SEQ ID NO’s covered by the formulas in the specification and claims, and in relation to the above, these disclosed species do not represent the substantial variety covered by the genus of the claimed antibodies.

Conclusion
Claims 2, 4, 5, 15-18 and 24 are rejected. 
Claims 1, 3, 6-10, 13 and 14 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642